227 F.3d 857 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Jeffrey Haehle, Defendant-Appellant.
No. 99-4077
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 5, 2000Decided September 14, 2000

Appeal from the United States District Court for the Eastern District of Wisconsin.  No. 99-CR-8--Charles N. Clevert, Judge.
Before Easterbrook, Diane P. Wood, and Evans, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Jeffrey Haehle  pleaded guilty to charges of bank fraud and money  laundering for a practice known as "property  flipping," whereby he would purchase inner city  real estate at low prices and then create sham  transactions designed to lure lenders to send  money his way. On appeal, he raises a number of  challenges to the sentence he received: 46 months  in prison, which was the top of his sentencing  range, and a restitution obligation of  approximately $1,449,000. While we disagree in  part with the district court's application of the  Sentencing Guidelines, we conclude that any  errors it may have made were harmless, and we  thus affirm Haehle's sentence.  I


2
Haehle's line of business was real estate and  mortgages. The casual observer might not have  realized this, however, because he did not  operate using his own name. Instead, because he  was a convicted felon and he faced a multi-  million dollar civil judgment in Illinois (a  judgment that he apparently was making some  effort not to pay), he operated solely through a  variety of corporate entities. Their names are  not important to this appeal, however, and so for  convenience we will refer only to Haehle himself.


3
The scheme that caused Haehle's present legal  difficulties, his "property flipping," took place  in the City of Milwaukee, and operated as  follows. He first would purchase inner city real  estate at a very low price. Then he would sell  the property to a straw buyer at an inflated  price. Using the straw buyer, the inflated price,  and a fictional down payment, Haehle would  convince a target bank to loan the straw  purchaser the remaining balance due. The proceeds  from the loan would first go through Haehle's  loan brokering corporation; later, Haehle and the  straw buyer would split up the proceeds. The  scheme had only one flaw:  no one was really  improving any of the properties, and so the City  of Milwaukee eventually condemned them, causing  some 62 parcels to wind up in receiverships.  Obviously, Haehle's system collapsed at that  point.


4
One of Haehle's co-conspirators was Arlen  Amundson. Along with Arlen's wife Sherri (who had  better credit than either Arlen or Haehle), Arlen  bought properties from Haehle using Haehle's  various corporate entities as intermediaries.  Either Arlen or Sherri would pay the inflated  price and purport to make a substantial down  payment in connection with the purchase. This  made it appear that there was equity in the  property when they shopped for third-party  financing. In fact, Arlen never actually paid any  money to Haehle. Instead, Haehle would take the  loan proceeds and pay Sherri $1,500 for her  participation in the scheme. Arlen received an  additional $500 for preparation of the necessary  documents, and Haehle and Arlen had some kind of  profit-sharing arrangement. According to the  government, Haehle paid Arlen a total of nearly  $133,000 between March and June of 1997. Haehle  also engaged in similar transactions with Alia  Museitif, but he "flipped" only nine properties  with Museitif.

II

5
As noted above, after all was said and done  Haehle pleaded guilty to one count of conspiracy  to commit bank fraud, in violation of 18 U.S.C.  sec. 371, and one count of conspiracy to commit  money laundering, in violation of 18 U.S.C. sec.  1956(h). Because U.S.S.G. sec. 2X1.1(a) states  that the base offense level for conspiracy is the  same as the adjusted base offense level for the  underlying substantive offense, the district  court computed Haehle's sentence as follows. For  the bank fraud count, the court attributed a loss  of $1,449,000 to Haehle, based on recent  appraisals of the properties. Looking at U.S.S.G.  sec. 2F1.1, the guideline for fraud and deceit  offenses, this yielded a base offense level of 6  plus an increase of 11 more levels under sec.  2F1.1(b)(1)(L), or a level of 17. The court also  found more than minimal planning, which required  it to add another two levels under sec.  2F1.1(b)(2)(A), for a level of 19. Next, another  two levels were added on pursuant to sec.  3B1.1(c) for Haehle's role as a leader or  organizer, which yielded a final offense level of  21 for count 1. For count 4, the court concluded  that the base offense level was 23, relying on  U.S.S.G. sec. 2S1.1(a)(1), which specifies that  level for someone "convicted under 18 U.S.C. sec. 1956(a)(1)(A), (a)(2)(A), or (a)(3)(A)." It then  engaged in the grouping exercise required by sec.  3D1.2; because the 23 for count 4 was higher than  the 21 for count 1, it took level 23 as the  governing offense level. At that point, it  granted Haehle a three-level decrease for  acceptance of responsibility under sec. 3E1.1,  which left him with an offense level of 20 for  that count. With a criminal history category of  II and offense level of 20 (after grouping under  sec. 3D1.2), this left Haehle with a sentencing  range of 37-46 months. As noted, the district  court imposed a sentence at the top of that  range, along with a restitution order and the  usual supervised release.

III

6
Haehle argues that the court made a number of  errors in its application of the guidelines,  which entitle him to resentencing. First, he  claims that the court clearly erred in its  calculation of the loss for purposes of sec.  2F1.1(b)(1), principally because Judge Clevert  used a different methodology and different data  than Judge Adelman had used in Arlen Amundson's  sentencing hearing. Second, he asserts that the  court should not have found that he was an  organizer or leader under sec. 3B1.1(c). Finally,  he claims that the court should not have imposed  the base offense level of 23 for his money  laundering claim, because he was charged with  conspiracy to commit money laundering in  violation of 18 U.S.C. sec. 1956(h), not one of  the offenses listed in sec. 2S1.1(a) (i.e.,  sec.sec. 1956(a)(1)(A), (a)(2)(A), or (a)(3)(A)).  We consider these arguments in turn.

A.  Loss Calculation for sec. 2F1.1(b)(1)

7
When Arlen Amundson reached the sentencing phase  of his case, Judge Adelman calculated the amount  of loss caused by the scheme by taking the value  of the properties and subtracting that from the  aggregate loan proceeds. This yielded the  estimated scope of the fraud perpetrated against  the lenders. Judge Adelman then added in various  administrative costs, and he finally gave Arlen  a 1/3 deduction to reflect the fact that he was  involved in only 40 of the 60 or so transactions.  At that time, the best evidence available for the  value of the properties was their 1996 assessed  values, which were then adjusted by 5% to reflect  1997 value. This produced a net loss after all  adjustments of $450,000 for Haehle after the 33%  discount, or a total of $675,000 in value.


8
By the time Haehle's own sentencing hearing  took place, newer appraisals of the value of the  properties were available (in large part because  the government went out and got them after  Arlen's hearing). Information before the court  showed that the outstanding loan balances were  $2.7 million; that all the loans were in default;  that the City of Milwaukee had suffered $500,000  in expenses because of its receivership; and that  the present value of the property was $1.8  million (a number that was generous to Haehle, as  other evidence indicated a value of only $1.3  million). This produced approximately $1.4  million in loss, as indicated earlier.


9
Haehle pitches his argument on the fact that  Judge Clevert used different figures for the loss  calculation than Judge Adelman had used. This is  unfair, in his view, given the undisputed fact  that both were on trial for exactly the same  conduct. Unfair it may seem, but this is not the  kind of problem that undermines an otherwise  valid calculation of loss under the sentencing  guidelines. We have often held that co-defendants  have no enforceable right to have sentences that  are precisely congruent with one another. See,  e.g., United States v. Dillard, 43 F.3d 299, 311  (7th Cir. 1994); see also United States v.  McMutuary, 217 F.3d 477, 490 (7th Cir. 2000). The  only thing that matters is that the sentence  complies with the guidelines, and Haehle's did.


10
We note that Haehle has not argued that the  district court erred in applying sec. 2F1.1, the  guideline for fraud and deceit crimes, rather  than sec. 2X1.1, the guideline for conspiracy  crimes. This is probably sensible, as the  ultimate result (a base offense level of 17)  would probably have been the same. Looking at  U.S.S.G. sec. 2X1.1(a), we see that the base  offense level for a conspiracy is the same as the  level for the substantive offense, after  adjustments are made for specific offense  characteristics. Section 2X1.1(b)(2) then  instructs the court to subtract three levels,  unless the defendant or a co-conspirator has  completed all the acts the conspirators believed  necessary for the successful completion of the  substantive offense. On this record, with some 62  completed transactions, it seems inevitable that  the district court would have made such a  finding, and thus that the offense level would  have remained just where the judge put it, at 17.

B.  Organizer Enhancement, sec. 3B1.1(c)

11
Also looking at the bank fraud count, the court  decided that Haehle had been an organizer or  leader, and thus that two levels had to be added  on under sec. 3B1.1(c). Haehle complains about  this as well. The government, however, argues  that he forfeited this objection during the  sentencing proceedings, and that the applicable  standard of review is therefore plain error under  Fed. R. Crim. P. 52(b). We agree that Haehle at  least forfeited his argument--waiver is also  conceivable, but as the government does not argue  this, we do not consider it.


12
During sentencing, Haehle's lawyer made the  following statement to the court:


13
I said certain things to Mr. Haehle that he's  agreed with that I can proffer to the Court at  this time. Clearly under the law he had a role in  the offense and he acknowledges that. That's  going to increase the level. That the law  indicates that someone who has done the kind of  things that Mr. Haehle has admitted to doing will  most assuredly run the risk of having additional  points added to the base offense level. And he  recognizes that.


14
Sent. Tr. at 42-43. Haehle tries to avoid the  force of this statement by suggesting that he  waived only an objection to the increase under  sec. 2F1.1(b)(2)(A) for more than minimal  planning, but the record does not support that  view. Instead, it reveals that just after the  statement excerpted above, Haehle's lawyer also  discussed the minimal planning adjustment. Id. at  43. Later on, Judge Clevert specifically said  that he "construe[d] the defense position as  withdrawal of objections to the points awarded  for more than minimal planning and role in the  offense." Id. at 52. Haehle never objected to  this characterization, nor did he try to clarify  that he meant to concede only the "more than  minimal planning" point.


15
Assuming generously that Haehle merely forfeited  the point, our review is for plain error only. We  see none here. The factual record in the Pre-  Sentencing Report indicates that Haehle was the  person who came up with the plan. He admitted at  sentencing that "the primary responsibility for  going out and securing the properties rested on  [him]." Id. at 33. That is certainly not the  stuff of plain error (or, indeed, error of any  kind).


16
C.  Base Offense Level 23 for Money Laundering


17
We come, then, to the most troublesome part of  the district court's decision:  its decision to  assign a base offense level of 23 for Haehle's  offense of conspiring to launder money. The  statute under which he was convicted was 18  U.S.C. sec. 1956(h), which reads as follows:


18
Any person who conspires to commit any offense  defined in this section or section 1957 shall be  subject to the same penalties as those prescribed  for the offense the commission of which was the  object of the conspiracy.


19
Importantly, as we shall see, this is a special  conspiracy rule for money laundering, not the  general conspiracy statute found in 18 U.S.C.  sec. 371, and it is a conspiracy statute in which  Congress has given explicit instructions about  sentencing.


20
As was proper under U.S.S.G. sec. 2X1.1(a), the  guideline for conspiracy, the court turned to the  guidelines for the substantive offense that  Haehle was charged with conspiring to commit,  namely, the money laundering guideline sec.  2S1.1. That guideline provides as follows, in  relevant part


21
(a) Base Offense Level:


22
(1)  23, if convicted under 18 U.S.C. sec.  1956(a)(1) (A), (a)(2)(A), or (a)(3)(A);


23
(2)  20, otherwise.


24
(b) Specific Offense Characteristics


25
* * *


26
(2)  If the value of the funds exceeded $100,000,  increase the offense level as follows


27
* * *


28
(F)  More than $1,000,000  add 5
(G)  More than $2,000,000  add 6


29
Haehle objected to the court's use of the level  23 in the district court, so the issue is  properly before us. In addition, contrary to the  government's argument, he is presenting a pure  question of interpretation of the guidelines, and  our review is therefore de novo. See United  States v. Mancillas, 183 F.3d 682, 709 (7th Cir.  1999); United States v. Yusuff, 96 F.3d 982, 989  (7th Cir. 1996).


30
Haehle's argument is simple--but in the end,  too simple, as we will see. He contends that the  use of the level 23 was wrong because he pleaded  guilty to a violation of sec. 1956(h), not sec.  1956(a)(1)(A), (a)(2)(A), or (a)(3)(A). Because  sec. 2S1.1(a)(1) identifies very specifically the  three offenses that give rise to the base level  23, and sec. 2S1.1(a)(2) specifies a level 20  "otherwise," Haehle reasons that he should have  received a level 20 for his crime. After  grouping, that would have made his conviction on  count 1 the higher offense, because that was a  level 21. He then believes that the three-level  acceptance of responsibility adjustment would  have left him with a level of 18 and a guideline  range of 30-37 months.


31
Suppose, however, that Haehle is correct on the  first of his points, and the court should have  used a base offense level of 20. Haehle has  overlooked the fact that sec. 2S1.1, like sec.  2F1.1, requires increases in the base level  according to a chart that lists the value of the  funds in question. Here, that value was  approximately $1.5 million, which requires an  increase of 5 levels under sec. 2S1.1(b)(2)(F).  That puts him at a level 25, or a level 22 after  a three level downward adjustment for acceptance  of responsibility. Once again, the requirement in  sec. 2X1.1(b)(2) that the substantive offense  level should be reduced by three for uncompleted  conspiracies would not apply, given the extensive  evidence that Haehle and his co-conspirator in  fact did successfully complete all the acts they  believed necessary for the successful completion  of their scheme. Because the government did not  take a cross-appeal, Haehle is not at risk of  receiving a higher sentence. We need only hold  that any error the court may have made in  selecting the base level 23 and in failing to  make a specific offense characteristic adjustment  was harmless.


32
It is also not clear to us that the choice of  the level 23 was an obvious error, though we  leave this question for another day. Section  2S1.1(a)(1) requires the higher base level of 23  for the offenses that involve intent under the  money laundering statute, and it leaves the  concealment offenses of sec. 1956(a)(1)(B),  (a)(2)(B), and (a)(3)(B) and (C) at the lower  base level of 20. The Sentencing Commission may  have thought that money launderers who act with  "the intent to promote the carrying on of  specified unlawful activity," as sec.  1956(a)(1)(A)(i) puts it, required a more severe  sentence than those who acted knowing that the  transaction was designed to conceal or disguise  the nature of the funds, or who try to avoid a  reporting requirement. From that point of view,  sec. 2S1.1(a)(1) may therefore be directed to any  offenses for which the sentence is determined  according to (a)(1)(A), (a)(2)(A), or (a)(3)(A).  Looking at sec. 1956(h), as we did earlier, we  see that persons who conspire to commit any  offense defined in sec.sec. 1956 or 1957 "shall  be subject to the same penalties as those  prescribed for the offense the commission of  which was the object of the conspiracy." So, for  a person who conspires to violate sec.  1956(a)(1)(A), the sentence under sec. 1956(h)  must be the same as for the person who commits  the substantive offense. For a person who  conspires to violate sec. 1956(a)(1) (B), the  sentence follows that substantive offense. See  United States v. Monem, 104 F.3d 905, 908 (7th  Cir. 1997) (holding that 23 is the correct base  offense level for both a substantive violation of  sec. 1956(a)(1)(A) and conspiracy to violate sec.  1956(a)(1)(A)); United States v. Acanda, 19 F.3d 616, 618-20 (11th Cir. 1994) (same); United  States v. Restrepo, 936 F.2d 661, 665 (2d Cir.  1991) (same). Under this "derivative" view of the  sentence that applies to sec. 1956(h) violators,  the base level under sec. 2S1.1(a) will depend on  which substantive offense underlay the  conspiracy. Although it is unclear which part of  the money laundering statute the government had  in mind when charging Haehle with conspiracy to  launder money under sec. 1956(h), it is possible  that not only should the district court have  begun with level 23, but also that another 5  levels should have been added on to that one.


33
Either way, our basic point remains the same.  Haehle cannot show that any error in working from  the level 23 was harmful to him. Indeed, he may  have gotten a substantial break. We therefore  Affirm the sentence imposed by the district court